Citation Nr: 1630028	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO. 15-37 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than July 10, 2013, for the grant of service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1944 to June 1946.

In May 2016, the Veteran presented testimony hearing before the undersigned Veteran's Law Judge (VLJ) regarding the issue of entitlement to an earlier effective date for the grant of service connection for hearing loss. A transcript of that hearing is associated with the record.

The issue of entitlement to service connection for residuals of bilateral otitis externa has been raised by the record in a March 2015 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran initially filed a claim for entitlement to service connection for a left ear condition in January 1947, but did not respond to a request for additional information.

2. A claim for hearing loss was denied by two August 1988 letters but the Veteran did not appeal or submit new and material evidence within one year; thus, the August 1988 rating decision became final.

3. The next claim for service connection for hearing loss was received on July 10, 2013; there is no evidence of any intervening claim.


CONCLUSION OF LAW

The criteria for an effective date prior to July 10, 2013, for grant of service connection for hearing loss have not been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an earlier effective date for the grant of service connection for hearing loss. In his April 2015 notice of disagreement (NOD) and in personal testimony before the Board, he asserted that the grant of service connection should have been effective in January 1947, the date he initially filed a claim. 

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a). 

This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400. For claims specifically reopened on the basis of new and material evidence after a final disallowance under 38 C.F.R. § 3.156(a), the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim. The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims. See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01. However, prior to the effective date of the amendment, VA law provided that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. 

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. Even with respect to informal claims, such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (for claims received prior to March 24, 2015). 

The Veteran initially filed a claim for service connection for a "left ear condition" in January 1947. VA sent a letter in March 1947 informing him that his claim was received and asking him to provide a statement from his doctor "setting forth the nature and extent of the condition[] for which [the doctor] treated [him], together with the history thereof, physical findings, laboratory tests if any, [his] symptoms and [the doctor's] diagnosis." The letter also stated that once this information was received, VA would further consider the claim.

The Veteran did not respond to this letter until January 1949, when he indicated that his left ear condition had gotten worse and that it hindered his ability to work. VA sent another letter in January 1949 acknowledging receipt of his statement and again asking him to provide a statement from his doctor regarding the nature, extent, physical findings, laboratory tests, symptoms, and diagnoses of the left ear disorder. However, he again did not respond and did not submit any evidence until 1988.

He filed another claim for service connection for "loss of hearing in the left ear" in July 1988. He also submitted numerous VA treatment records showing current symptoms and his assertions that the left ear disorder was caused by in-service injuries. 

In two August 1988 rating decisions, the VA Regional Office (RO) denied entitlement to service connection for hearing loss because the Veteran did not have hearing loss at discharge from service and the record did not include any evidence showing that the present hearing loss was incurred in or aggravated by his military service. He was notified of these decisions by letters dated August 25, 1988, and August 31, 1988. He did not appeal the RO's decision and he did not submit new and material evidence within one year of this decision. Thus, the August 1988 rating decision became final. See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103. He has not alleged clear and unmistakable error in this August 1988 rating decision. 

The evidence does not reflect that the Veteran filed any additional claim for service connection for hearing loss until July 2013, when he filed a VA Form 21-526EZ. As a result of this application, the claim for service connection was reopened, granted on the merits, and awarded benefits effective July 10, 2013, the date the claim was received by VA. 

Based on the law and evidence outlined above, entitlement to service connection has already been granted to the earliest available date, the date of his claim for benefits. While the Veteran filed a claim in January 1947 with an inquiry as to the status of the claim in January 1949, he did not submit additional evidence as requested at that time.  The claim for service connection was ultimately denied by an August 1988 rating decision. He was notified of this decision but did not appeal and did not submit any new evidence within one year; thus, the decision became final. 

Of note, in August 2002, the Veteran submitted a National Archives and Records Administration (NARA) questionnaire about military service form requesting his service records. In conjunction with this form, he submitted a statement asking VA to forward all personal records from his service and he asserted that he had an in-service injury and was treated for the left ear in service. However, this request for records cannot be construed as an informal claim because he did not request a determination of entitlement and he did not evidence a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p).

Regrettably, VA is precluded, as a matter of law, from granting an effective date for the award of service connection prior to July 10, 2013, because it did not receive an informal claim showing an intent to apply for one or more VA benefits. Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA duty to notify was satisfied by a letter dated in November 2013 that fully addressed all notice elements and was sent prior to the initial RO decision for service connection. Significantly, however, in this case, the claim for an earlier effective date arises from his disagreement with the effective date assigned following the grant of entitlement to service connection. In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Under these circumstances, the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, service treatment and personnel records, and the report from his VA examination and other VA treatment records, were obtained and associated with the claims file. The VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regarding to the service connection claim. In May 2016, the Veteran was provided with a hearing before the undersigned VLJ which was compliant with Bryant v. Shinseki, 23 Vet. App. 488 (2010) regarding the earlier effective date claim. 

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An effective date prior to July 10, 2013, for the grant of service connection for hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


